Citation Nr: 0617330	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-20 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a timely notice of disagreement (NOD) was filed with 
respect to the denial of entitlement to service connection 
for post-traumatic stress disorder (PTSD), a sinus disorder, 
and a bronchial disorder.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk
INTRODUCTION

The veteran had active service from November 1966 to 
September 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 decision by the San Juan Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  On April 27, 2002, the veteran was informed that his 
claim for VA service connection for PTSD, a sinus disorder, 
and a bronchial disorder was denied.  He was advised of his 
procedural and appellate rights.

2.  On November 12, 2003, the RO received the appellant's 
NOD.


CONCLUSION OF LAW

A timely NOD as to the denial of service connection for PTSD, 
a sinus disorder, and a bronchial disorder was not filed, and 
the Board lacks jurisdiction to consider this issue.  
38 U.S.C.A. §§ 7105(a), 7105(b), 7105(c), and 7108 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 20.200, 20.201, 20.300, and 
20.302(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith, supra.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

In an April 25, 2002 rating decision, the RO denied service 
connection for PTSD, a sinus disorder, and a bronchial 
disorder.  In an April 27, 2002 letter, the veteran was 
informed that his claim for service connection for PTSD, a 
sinus disorder, and a bronchial disorder was denied.  The 
April 27, 2002 notification letter indicates that he was 
provided a VA Form 4107, which contained his procedural and 
appellate rights.  This form advised the veteran of the need 
to file an NOD within one year.

An appeal consists of a timely filed NOD and, after a 
Statement of the Case (SOC) has been issued, a timely and 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  When an NOD is 
not filed within one year, a decision becomes final.  38 
U.S.C.A. § 7105(c).

The NOD must be filed with the agency of original 
jurisdiction which issued the notice of the determination 
being appealed.  This must be done to begin the appeal 
process.  38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302(a).

The veteran alleges that he sent an NOD concerning the April 
25, 2002 rating decision on September 4, 2002.  The September 
2002 document is attached to another document date-stamped 
November 12, 2003.  The veteran asserts that he did file a 
timely appeal of the April 2002 decision in that he filed the 
September 2002 NOD at the Arecibo VA outreach office.  
However, the alleged September 2002 NOD is not date-stamped 
separately by VA.  That document also refers to a decision 
from November 27, 2002, which post-dates this alleged 
September 4, 2002 submission of the document.  The RO did 
attempt to verify whether the veteran visited the Arecibo VA 
outreach office during the month of September 2002.  In a VA 
Form 119 (Report of Contact) dated in January 2004, a 
representative of that office indicated that a review of the 
"Daily Record of Veterans Assistance Interviews" was 
personally reviewed and the veteran was not on the registry 
as having visited that office during the timeframe in 
question.  Accordingly, the Board finds that the 
correspondence dated September 4, 2002 was not timely 
received by VA as an NOD.  Rather, the initial correspondence 
received from the veteran at the RO following the April 2002 
rating decision was received in November 2003.  

As noted above, an NOD must be received within one year of 
the adverse determination which is being appealed.  The NOD 
must be submitted to the agency of original jurisdiction 
which issued the notice of the determination being appealed.  
The veteran did not submit a timely NOD to the RO, as he was 
instructed.  Correspondence was received on November 12, 
2003.  This correspondence does not constitute a timely NOD 
as it was not received within one year of the April 2002 
notification letter.  As indicated above, he was properly 
provided notice of his procedural and appellate rights.  
Absent a timely NOD, an appeal was not initiated on the 
denial of the claim for service connection for PTSD, a sinus 
disorder, and a bronchial disorder; thus, the Board is 
without jurisdiction to adjudicate the claim and it is 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


